Citation Nr: 1011294	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  02-08 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed skin disorder 
due to herbicide exposure.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to March 
1968.  He also had service with the Army Reserve, with 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA).  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision of the RO.  

During the course of his appeal, the Veteran was afforded a 
hearing before an Acting Veterans Law Judge at the RO in July 
2004.  A transcript of the hearing is of record.  

The Board remanded the case to the RO for additional 
development of the record in September 2003, April 2004 and 
September 2005.  

In March 2007, the Board reopened the claim remanded the 
matter to the RO for additional procedural and evidentiary 
development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran is not shown to have manifested complaints or 
findings of a skin disorder during service or for many years 
thereafter.  

3.  The Veteran does not have a current skin disorder that is 
due to herbicide exposure or other event of his period of 
service including his active duty in the Republic of Vietnam.  



CONCLUSION OF LAW

The Veteran does not have a skin disability due to herbicide 
exposure or other disease or injury that was incurred in or 
aggravated by service, nor may any be presumed to be due to 
Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  

Those five elements include: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, in letters dated in August 2001, March 
2002, October 2003, January 2006, and March 2008, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  As noted, 
the claim was last adjudicated via an SSOC in August 2009.  

Further, the March 2008 notice letter addressed how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, VA treatment records, Social Security 
Administration (SSA) records, and VA examination reports.  

Also of record and considered in connection with the appeal 
is the Veteran's hearing testimony along with written 
statements submitted by the Veteran and his representative on 
his behalf.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any defect in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

The record establishes that the Veteran served on active duty 
in the Republic of Vietnam.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307.  

Particular diseases are deemed associated with herbicide 
exposure, under VA law, and shall be service-connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) are 
met, and they become manifest to a degree of 10 percent or 
more, even though there is no record of such disease during 
service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


Analysis

The Veteran asserts that he currently suffers from skin 
disease that is due to herbicide exposure during service in 
Vietnam.  Specifically, he asserts that, beginning in 1970, 
he developed a recurring skin condition, in the form of cyst-
like sores, burning and itching that involved his upper body.  

Of preliminary importance, two attempts were made to obtain 
treatment records from the New York, New York VA Medical 
Center (VAMC), for the period from 1969 to 1970, and from the 
Augusta, Georgia VAMC, for the period from 1974 to 1975.  
Responses to those requests, dated in April 2009 and August 
2009, indicate that there were no records for the Veteran on 
file in either facility for the time periods in question.  

Further, the SSA records associated with the claims file show 
that the Veteran is receiving SSA benefits for a psychiatric 
disability but not for a skin disorder.  

As noted, the record demonstrates that the Veteran served in 
Vietnam during his active duty service, and hence may qualify 
for the presumption delineated in 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. §§ 3.307 and 3.309(e), which indicates that 
certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  

However, none of the identified skin conditions including 
keratosis pilaris, skin rash, urticaria, invasive well-
differentiated squamous cell carcinoma of the left small 
finger, sebaceous cysts to the left axilla and back, and 
onychomycosis of the hands is listed as a disease process 
that has been associated with exposure to certain herbicide 
agents by regulation.  See 38 C.F.R. § 3.309(e).  

Moreover, the Veteran has not submitted any competent 
evidence to support his lay assertions that any skin 
condition is causally linked to herbicide exposure or other 
incident of his period of active service.  

It is pertinent to note that the service treatment records 
are negative for complaints or findings referable to a skin 
disorder.  The Veteran expressly denied having had skin 
problems at the time of the separation examination in 1968.  

Furthermore, the Veteran did not claim having a skin disorder 
until over ten years after he was discharged from service.  
Thus, there is strong evidence against a finding of any 
continuity of symptomatology since service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000).  

In addition, the medical records have recorded a consistent 
history of skin manifestations beginning no earlier than 
1978.  

The various VA treatment records and examination reports, 
dated from 1981 to 2009 show findings of and treatment for a 
mass in the left thigh, chronic, generalized itching, 
keratosis pilaris, skin rash, urticaria, multiple infected 
sebaceous cysts, to include on his left axilla and on the 
back, a papular rash on the fingers, a black lesion on right 
5th digit, onychomycosis on the left index finger, and more 
recently, invasive well-differentiated squamous cell 
carcinoma of the left small finger.  However, the earliest 
dated reference to a generalized skin condition in August 
1981 included the Veteran's own report of a four-year history 
of manifestations.  

Notably, an April 2000 VA Agent Orange examination report 
reflects that the Veteran denied a history of chloracne.  A 
May 2000 VA treatment record indicates complaint of a 
generalized rash and a positive notation for environmental 
allergies.  

Further, a July 2000 VA dermatology consult indicates 
findings of a largely asymptomatic cyst of the left axilla 
that was tender to palpation.  The physician noted that the 
Veteran was reportedly concerned about skin changes due to 
Agent Orange exposure; however, an examination of the upper 
trunk, extremities and face found no clinical evidence of 
"PCT," active or scars from chloracne, or lesions 
suspicious for tumors or malignancy.  

Significantly, there is no competent and persuasive evidence 
of a nexus between any current condition and documented event 
or incident of service.  

The Veteran underwent a VA dermatology examination in 
connection with his original claim in December 1985, but he 
only complained of a rash that had been present for the past 
5 years and consisted of peeling that occurred in a fairly 
generalized distribution over the body with burning, stinging 
and itching.  

The Veteran indicated that the only exacerbating influence 
was that the condition worsened in the summer months as the 
heat seemed to make it worse and reported being treated with 
salve, which apparently did not work.  

On examination, the examiner observed a long linear scar of 
the posterior aspect of the left thigh, well healed, and 
hyperpigmentation with papular change over the forehead, but 
otherwise determined that the examination was negative.  

The examiner was unable to make a diagnosis of a skin 
disorder and opined that the skin, in general, was in good 
shape both on examination and by history.  The examiner noted 
that the only skin condition found was some papular acne over 
the forehead but very little else.  

Most recently, the Veteran underwent a VA examination in 
February 2006.  The examiner noted a history of treatment for 
sebaceous cysts and onychomycosis of the left index finger, 
which had been treated with sebaceous cyst surgery on axilla 
and back.  The Veteran was diagnosed with onychomycosis of 
the index finger; onychomycosis, fungus, infection of the 
nail; and sebaceous cyst of the left axilla and back.  The 
examiner opined that these skin disorders were less likely 
than not related to in-service Agent Orange exposure.  

The examiner added that sebaceous cysts were caused by skin 
bacteria that clogged the sebaceous glands causing acute 
self-limiting infections, and that there was no scientific 
evidence or basis found that showed that Agent Orange caused 
sebaceous cysts.  

Moreover, there is no medical opinion to support the 
Veteran's claim.  The Board notes that when the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993), Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In essence, there is no evidence in support of the Veteran's 
claim other than his own statements.  Lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay- observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

Although the Veteran is competent to report about his 
personal experiences in service; as a lay person, he is not 
competent to say that his condition is related to Agent 
Orange exposure during his service.  

Here, due to his inconsistent reporting over time, the Board 
finds that the Veteran has not presented credible lay 
assertions for the purpose of linking the onset of any 
claimed skin manifestations to the time that he was serving 
on active duty.  

Accordingly, on this record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a skin disorder and that the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.   



ORDER

Service connection for a claimed skin disorder due to 
herbicide exposure is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs



